Citation Nr: 1635973	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for multiple sclerosis (MS).

2. Entitlement to service connection for urinary loss, to include as secondary to MS.

3. Entitlement to service connection for falling issues, to include as secondary to MS.

4. Entitlement to service connection for balance issues, to include as secondary to MS.

5. Entitlement to service connection for compromised coordination issues, to include as secondary to MS.

6. Entitlement to service connection for fatigue, to include as secondary to MS.

7. Entitlement to service connection for visual disturbances, to include as secondary to MS.

8. Entitlement to service connection for pulmonary issues, to include as secondary to MS.

9. Entitlement to service connection for cognitive loss, to include as secondary to MS.

10. Entitlement to service connection for weakened muscles, to include as secondary to MS.

11. Entitlement to service connection for breast cancer.

12. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from April 1957 to June 1958.  She also reported serving in the Naval Reserves from 1975 through 1983.  The Veteran died in July 2015.  In an October 2015 administrative decision, VA recognized the substitution of the Veteran's surviving spouse as the appellant in this case.  

This matter comes before the Board from a June 2011 rating decision in which the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for MS, urinary losses, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, weakened muscles, and breast cancer, and denied entitlement to a TDIU rating.  

In July 2016, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the issue on appeal.  See 38 C.F.R. § 20.901(a) (2016).  The VHA report, dated in July 2016, has been associated with the claims folder. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There most probative evidence of record indicates that the Veteran's MS had its onset during active service.

2.  There most probative medical evidence of record links the Veteran's urinary loss, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, and weakened muscles, to her MS.

3.  The most probative evidence of record is against a finding that the Veteran's breast cancer is related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's MS had its onset in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's urinary loss, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, and weakened muscles, are proximately due to her service-connected MS.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Breast cancer was not incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in December 2010.

VA has also satisfied its duty to assist the appellant in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, a July 2015 VA opinion was obtained, which included a review of the claims folder and the medical history of the Veteran, and findings were reported, along with an opinion which was supported in the record.  This VA opinion report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the appellant relative to the claims have been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, multiple sclerosis may be presumed to have been incurred during service if it first became manifest to a compensable degree within seven years of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

1. Multiple Sclerosis and Residuals

The Veteran repeatedly contended, since she filed her claim in 2010 that she had early symptoms of MS in service, including vision and coordination problems that started in her 20s and during active service.  She reported having muscle weakness since service.  She reported having visual problems, including blurring of vision, at times, with no valid explanation on eye examinations.  She indicated that 1958 and 1959, right after her discharge, was the worst and that on one occasion she looked to the left to see a baby she was holding and she could not see his face, but that her vision cleared after a while.  She reported that although the symptoms continued to come and go, she did not become concerned again until 1960 when she looked to the right and saw nothing and drove right into the side of a car.  She claimed that that through the years, vision symptoms and loss of control in her legs and arms came and went, and in 1970 she began having spasms in her spine which came and went over a period of 10 years.  Her cognitive losses reportedly included "memory blacks", inability to concentrate, and "mental draftiness", which she first noticed in 1972, but was more pronounced in 2003.  

Private treatment records from the Diagnostic Clinic of Longview, P.A., dated in April and October 2002, showed that the Veteran was seen for follow-up, and it was noted that her MRI scan indicated possible MS.  It was also noted that triple evoked potentials indicated a possible demyelinating disease.  It was noted that she had had symptoms off and on since she was 20 years old.  In a private treatment record from Good Shepard Medical Center, also dated in October 2002, it was noted that the Veteran had recently been diagnosed with MS and had symptoms, off and on since she was 20 years old, of numbness, weakness, and difficulty with balance.

In a private treatment record dated in July 2009, Dr. Corboy, a professor of neurology at the University of Colorado, it was noted that the Veteran felt she has had slow progression over time after 50 years with her MS, but she had had these superimposed attacks.  Dr. Corboy believed the Veteran did fulfill the diagnostic criteria for MS and there was confirmation with the MRI scans, and that she may have slow progression, but she has also had some superimposed recent relapses.

A private treatment record dated in April 2011 noted that the Veteran was seen for management of MS and that she had been diagnosed with MS in 1981.  It was noted that her course was slow, and by 2001 she was developing progression of symptoms as well as numerous flare ups.  Her vision had been impaired for at least the past 30 years, and it was noted that Dr. Bennett (from neuro-ophthalmology) evaluated her and, per the Veteran she recalled being told she had suffered prior optic neuritis.  The diagnosis was relapsing remitting MS with secondary progression, and it was noted she had had a slowly progressive course.

In a progress note dated in May 2012, which appears to have been completed by a Dr. Corboy, it was noted that the Veteran likely had secondary progressive MS presenting with transient loss of vision, the latter since 1981, and not particularly associated with headaches.  Dr. Corboy was doubtful that this was related to her MS based on her description, history, and normal physical examination.  It was also noted that the Veteran first presented for care at the Rocky Mountain MS Center at Anschutz Medical Campus in 2009, and that at that time she had been diagnosed with RRMS (relapsing/remitting multiple sclerosis) for over ten years, but had symptoms for over 50 years.  Of significance is that the doctor noted that on the day of the examination in May 2012, the Veteran described having blurred vision and ataxia dating back to her days in the Air Force which was consistent with RRMS.

A July 2016 Veterans Health Administration (VHA) medical opinion was obtained.  The examiner was asked to opined whether it was at least as likely as not that the Veteran's MS had an onset in service or in the first 7 post-service years, or whether it was at least as likely as not that her MS was otherwise related to service, to include her competent and credible report of having various symptoms in service including vision problems, coordination problems, and muscle weakness.  The examiner was asked, if the answer to either of the above questions were positive, to address whether it was at least as likely as not that the Veteran's report of various symptoms may be attributed to her MS.  The VA neurologist reviewed the Veteran's records, and specifically the neurology evaluations done by Dr. Hamer and Dr. Corboy, and based on these reports, opined that it was at least as likely as not that the Veteran's MS had an onset in service or in the first 7post-service years.  The VA neurologist also opined the Veteran's report of various symptoms, to include urinary loss, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, and weakened muscles, were attributed to her MS.  

The Board finds the July 2016 VHA opinion to be definitive and based on a thorough review of the record; thus, the VHA opinion is probative and persuasive on the question of whether the Veteran's MS may be related to service, and as to whether her various symptoms may be attributed to MS.  The Board notes that the positive opinion is based, in part, of the Veteran's lay statements regarding her symptoms.  The Board finds the Veteran's statements both competent and credible, as they have been consistent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In light of the VHA opinion of July 2016, and resolving any reasonable doubt in the Veteran's favor, service connection for multiple sclerosis is warranted, and service connection for urinary loss, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, and weakened muscles, as secondary to MS, is also warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2. Breast Cancer

The Veteran essentially contended that her breast cancer was caused by taking diethylstilbestrol (DES) during service.  

Service treatment records (STRs) show that in November 1957, the Veteran was prescribed DES (diethylstilbestrol).  Post-service private treatment records show that in 2006 the Veteran was diagnosed with cancer of the right breast and underwent lumpectomy followed by MammoSite radiation for ductal carcinoma in situ.  In 2008, she was diagnosed with cancer of the left breast and underwent lumpectomy followed by external beam radiation.

The Board notes that there are medical opinions both for and against the Veteran's claim.  In that regard, in a letter dated in August 2013, Dr. Barnett of the Rocky Mountain Cancer Centers noted treating the Veteran for a history of bilateral breast cancer.  Dr. Barnett noted that the Veteran was initially diagnosed with a grade 3 ductal carcinoma in situ involving the right breast in 2006, was treated with lumpectomy and radiation, and then developed a second breast cancer involving the left breast in 2008, which was treated with lumpectomy and external beam radiation.  Dr. Barnett noted that the Veteran had provided him with her military medical records from November 1957 through December 1957, which showed she was treated with diethylstilbestrol (DES) 0.25 mg daily from November 1, 1957 to November 29, 1957, for dysfunctional uterine bleeding.  Dr. Barnett indicated that women who took DES had a statistically significant increased risk of breast cancer, and that their lifetime risk of breast cancer increased from 1 in 8 (about 12 percent) to 1 in 6 (about 17 percent).  Dr. Barnett noted that this data was obtained from UpToDate, a widely regarded medical reference site for physicians.  Dr. Barnett opined that give this data, it was at least 50 percent likely that the Veteran's exposure to DES caused or contributed to her later development of breast cancer.

On a VA examination in July 2015, the examiner opined that it was less likely than not that the Veteran's breast cancer was incurred in or caused by having taken DES, 0.25 mg daily, from November 1, 1957, to November 29, 1957, for dysfunctional uterine bleeding.  For rationale, the examiner noted that service treatment records showed that the Veteran was treated with DES for less than 1 month, at a dose of 0.25mg daily, and that although women who were exposed to DES in utero had increased risk of breast cancer as an adult, and women who used DES during pregnancy have a slightly increased risk of breast cancer, the evidence-based medical literature did not support a causal or aggravating relationship between use of DES in women in the general population, other than in the categories noted.  The examiner noted that there was no evidence that the Veteran was exposed to DES in utero and no evidence that she was pregnant while being treated with DES in service in 1957.  The examiner found that an association between a drug and known effects is not sufficient to determine causation.  The examiner indicated that regarding the letter from Dr. Barnett, that the UpToDate chapter titled "Outcome and follow-up of DES exposed individuals," quoted by Dr. Barnett in his letter, is actually a reference to a database of 3844 women prescribed DES during pregnancy which is compared to an unexposed group of 3716 women.  The examiner concluded that since the Veteran was not pregnant during the one month in November 1957 when she was treated with DES, the reference cited by Dr. Barnett was immaterial.  The VA examiner also cited supporting literature including from MDANDERSON.ORG, regarding breast cancer facts, noting that ductal carcinoma is the most common form of breast cancer and that age is the main risk factor, with other risk factors including obesity or weight gain after menopause.  Additionally, the VA examiner noted a web link from the National Cancer Institute at NIH, which listed factors that increased a woman's risk of breast cancer, including genetic alterations (changes), family history, body weight; and DES.  The National Cancer Institute noted that the drug DES was given to some pregnant women in the United States between 1940 and 1971 to prevent miscarriage, and that the women who took DES during pregnancy had a slightly increased risk of breast cancer, and additionally, that women who were exposed to DES in utero - that is, whose mothers took DES while they were pregnant - may have a slightly increased risk of breast cancer after age 40.  The VA examiner also listed a Micromedex: Summary, noting that the development of breast cancer has been associated with the use of DES, but that a definitive cause and effect relationship between DES and increased breast cancer risk had not been established.

With regard to these conflicting opinions, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and to determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

In weighing these two conflicting opinions cited above, the Board concludes that the one rendered by the VA examiner in July 2015 is more persuasive and probative than the opinion rendered by the private medical provider, Dr. Barnett, in 2013.  

In that regard, the Board notes that in 2015, the VA examiner cited as rationale for the opinion that although women who were exposed to DES in utero or who used DES during pregnancy have increased risk of breast cancer, the evidence-based medical literature did not support a causal or aggravating relationship between use of DES in women in the general population, and that there was no evidence the Veteran was exposed to DES in utero or that she was pregnant while being treated with DES in service in 1957.  Thus, the VA examiner essentially found that the data cited by Dr. Barnett (from UpToDate), was not applicable to this Veteran's situation, that an association between a drug and known effects is not sufficient to determine causation, and that since the Veteran was not pregnant during November 1957 when she was treated with DES, the reference cited by Dr. Barnett was immaterial.  The VA examiner also cited other supporting literature regarding breast cancer risk, including a finding that ductal carcinoma is the most common form of breast cancer and that age is the main risk factor, with other risk factors including obesity or weight gain after menopause.  Additionally, the VA examiner cited the National Cancer Institute which has listed factors that increased a woman's risk of breast cancer, including genetic alterations (changes), family history, body weight; and DES. Finally, the examiner indicated that the National Cancer Institute found that women who took DES during pregnancy had a slightly increased risk of breast cancer, and that women who were exposed to DES in utero may have a slightly increased risk of breast cancer after age 40.  The VA examiner also cited a Micromedex: Summary, noting that the development of breast cancer has been associated with the use of DES, but that a definitive cause and effect relationship between DES and increased breast cancer risk had not been established.

Thus, in view of the foregoing, the Board finds that the VA examiner's opinion in 2015 was supported by a more complete explanation of the supporting medical literature, as well as citations to additional supporting medical literature.  Thus, the Board concludes that the VA examiner's opinion in 2015 is more persuasive and probative than the opinion by Dr. Barnett cited above.

The Board has carefully considered the statements and contentions of the Veteran and the appellant, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although the Veteran and the appellant would be capable of describing the history in this case as well as any symptoms, their statements cannot serve to address questions of causation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for breast cancer.  The benefit-of-the-doubt rule does not apply and the claim for service connection for breast cancer must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for multiple sclerosis is granted.

Service connection for urinary loss is granted.

Service connection for falling issues is granted.

Service connection for balance issues is granted. 

Service connection for compromised coordination issues is granted.

Service connection for fatigue is granted.

Service connection for visual disturbances is granted.

Service connection for pulmonary issues is granted.

Service connection for cognitive loss is granted.

Service connection for weakened muscles is granted.

Service connection for breast cancer is denied.

REMAND

In her initial claim for service connection filed in May 2010, the Veteran indicated that her "multiple sclerosis - fatigue, vision, coordination, strength, eye" prevented her from working.  In response to the question of whether she had claimed or was receiving disability benefits from the Social Security Administration (SSA), the Veteran responded "no", and noted that she had put in a request that was denied, and did not know to try again.  In her initial claim for a TDIU rating, filed in August 2010, the Veteran contended that she was unemployable due to multiple sclerosis, and heart and lung issues.  On a VA examination in May 2011, it was noted since her military discharge, the Veteran had worked as a teacher.  It was noted that she last worked in 2006, but that she had to quit due to her breast cancer diagnosis.

At the time the Veteran filed for service connection and for a TDIU rating, service connection was not in effect for any disability.  Herein, however, service connection has been granted for MS, and for urinary loss, falling issues, balance issues, compromised coordination issues, fatigue, visual disturbances, pulmonary issues, cognitive loss, and weakened muscles, as secondary to MS.  The record reflects that there has not been a VA examination that considered the impact of the Veteran's service-connected disabilities on her ability to obtain gainful employment.  Accordingly, a retrospective medical opinion regarding the Veteran's employability prior to her death would be helpful in resolving the claim, especially in light of the changed circumstances.  

In addition, on remand, an attempt should be made to obtain the Veteran's Social Security Administration (SSA) records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As noted above, in her initial claim for service connection, the Veteran reported she applied for disability benefits from the SSA.  The claims file does not any related records from the SSA, or an indication that attempts were made to obtain these records.  Therefore, an attempt should be made to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain copies of any records concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the claims file, forward the Veteran's claims file to an appropriate practitioner (one who conducts social and industrial surveys) in order to obtain a retrospective opinion with respect to the Veteran's employability.  In conjunction with providing the requested opinion, the expert should review the claims file and a copy of this remand.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, her service-connected disabilities, either alone or in the aggregate, rendered her unable to secure or follow a substantially gainful occupation at any time from 2007 until the time of her death in July 2015.  The examiner must explain the rationale for all opinions given.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


